Citation Nr: 1621210	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-36 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right leg atrophy.

2.  Entitlement to an initial compensable rating for right foot plantar fasciitis.

3.  Entitlement to an initial compensable rating for left first metatarsophalangeal (MTP) joint arthralgia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977.  

The claim for an initial compensable rating for right leg atrophy comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2015, the Board remanded the claim for increased rating for right leg atrophy.  An August 2015 rating decision granted service connecting for:  (1) right leg atrophy of muscle group XIV; (2) right leg atrophy of muscle group XI; (3) right leg atrophy of muscle group XII; and (4) right leg atrophy of muscle group XV.  AMC assigned the first disability an initial 40 percent rating and each of the remaining disabilities initial 30 percent ratings.  

A March 2016 rating decision found that that the April 2015 had clear and unmistakable error in granting service connection for multiple muscle disabilities affecting the same function.  To avoid violating the rule against pyramiding, the May 2016 rating decision proposed to sever service connection for some of the previously noted service-connected right leg disabilities and, based on the functions affected, combine some of the disabilities in groups.  The Veteran disagreed with the proposal but, as of the date of this decision, the proposed action or reduction had not been taken.  Any such severance is thus not now before the Board.  What remains, however, is the initial claim for an initial compensable rating for right leg atrophy, found to have been initially granted in error.

The claims of entitlement to initial compensable ratings for right leg atrophy, right foot plantar fasciitis, and left first MTP joint arthralgia are REMANDED to the Agency of Original Jurisdiction.

A March 2015 written statement raises a claim for a rating in excess of 20 percent for residuals of right knee surgery.  That issue has not been adjudicated by the RO and the Board refers that matter to the AOJ for appropriate action.  


FINDING OF FACT

Despite his service-connected right lower extremity disabilities, the Veteran is gainfully employed in a full-time job.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA has duties to notify and assist in the development of claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA must notify a claimant and representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide, and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103 (West 2014).  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2015).  

The Board finds no evidence, and the Veteran does not allege, that VA did not meet the duty to notify, failed to obtain pertinent records on the Veteran's behalf, or provided an inadequate VA examination.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Board finds that no further notice or assistance is required.  

Analysis

The Veteran asserts that service-connected right leg atrophy and a service-connected right knee disability, make him unemployable.  The Veteran claims that those disabilities manifest as numbness, weakness, and pain, symptoms that interfere with his ability to do his job as a propane delivery driver.  According to March 2010 and September 2010 written statements, he climbs in and out of his truck numerous times a day and is required to pull the delivery hose to tanks, duties with which he has difficulty because of the muscle and tissue deterioration associated with the right lower extremity disabilities.  He requests that reasonable doubt be resolved in his favor and that the claim be granted.

A TDIU may be granted when a claimant's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  If a claimant has only one disability, that disability must be rated 60 percent or more.  If he has two or more disabilities, there shall be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015). 

Because of the status of the Veteran's claim for an initial compensable rating for right leg atrophy, it is unclear whether the Veteran satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Regardless, he does not satisfy the requirement of being unable to obtain or maintain gainful employment.  According to a VA Form 21-4192, Request For Employment Information In Connection With Claim For Disability Benefits, received from the Veteran's employer in January 2016, the Veteran is currently employed with that company since January 1997, working 8 hours daily and 40 hours weekly as a delivery driver.  He is eligible for sick pay and covered by short-term and long-term disability plans and a defined benefit pension plan.  The Board finds that employment constitutes more than marginal employment.  38 C.F.R. § 4.16(a) (2015).  

The purpose of assigning a Veteran TDIU is to compensate for total impairment in earning capacity resulting from service-connected disabilities.  38 C.F.R. § 4.1 (2015).  If, as here, there is no such impairment despite the existence of those disabilities, TDIU may not be assigned.  Because the evidence shows that the Veteran is gainfully employed and sustaining that employment, the Board finds that the preponderance of the evidence is against a finding that he is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for TDIU and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.


REMAND

During the course of this appeal, VA assisted the Veteran in the development of a claim for an initial compensable rating for right leg atrophy by providing VA examinations.  During the most recent examination, conducted in June 2015, an examiner found that the right leg atrophy was affecting four different muscle groups, including XI, XII, XIV and XV by causing, pain, weakness, and numbness.  There is some question as to whether the Veteran is already in receipt of compensation for those symptoms, as part of his service-connected residuals of right knee surgery.  Considered collectively, those examination reports do not provide complete evidence to determine whether the manifestations of the Veteran's right leg atrophy should be rated under one or multiple disabilities, so as not to violate the rule against pyramiding.  38 C.F.R. § 4.14 (2015).  Identification of each manifestation of the Veteran's right lower extremity disabilities is thus needed.

A February 2016 rating decision granted service connection for right foot plantar fasciitis and left first MTP joint arthralgia and assigned 0 percent ratings.  In March 2016, the Veteran submitted a notice of disagreement with that decision as to the ratings assigned for those disabilities.  To date, the RO has not issued a statement of the case in response.  Therefore, those claims must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are remanded for the following action:

1.  Schedule the Veteran for a VA examination of the right lower extremity for the purpose of identifying all manifestations of the service-connected right leg atrophy.  The examiner must review the claims file and should note that review in the report.  The examiner should specifically consider the VA examination reports dated since 2009, paying particular attention to evidence showing, right knee joint pain, limitation of motion, and instability; a deformity of the right knee; and right thigh and calf atrophy, muscle pain, numbness, and weakness.  The examiner should list each manifestation of the Veteran's right lower extremity disabilities and attribute that manifestation to either the service-connected right knee disability or the service-connected right leg atrophy.  For those symptoms attributed to right leg atrophy, the examiner should specifically state which muscle group or muscle groups are affected and the severity of the atrophy.  If any manifestation affects more than one muscle group that should be so stated.  

2.  Issue a statement of the case addressing the claims of entitlement to initial compensable ratings for right foot plantar fasciitis, and left first MTP joint arthralgia.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of those claims.  If a timely substantive appeal is received, return the claims to the Board.

3.  Resolve the proposed reduction in rating or severance of service connection which was proposed in a March 2016 rating decision.  Consider the April 2016 statement from the Veteran in disagreement to that proposed reduction and severance, submitted with additional medical evidence.

4.  Then, readjudicate the claim for increased rating for right leg atrophy.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  All claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


